DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1A-3D should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct 
Specification
The disclosure is objected to because of the following informalities: [0035] should be corrected to "varying views .  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 7-8, and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Under 35 U.S.C. § 112(b), Appellant’s claims must particularly point out and distinctly claim the
subject matter the applicant regards as the invention. The statutory language of particularity and
distinctness indicates that claims must be cast in clear and not vague or ambiguous, terms. If, instead, “a

applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential).
	Claim 3 recites the limitation “the shape” in line 1 and should be corrected to “a shape”. It is unclear what shape is being referred to as one was not introduced. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "plurality of fingers" in line 2. It is unclear if the plurality of fingers is the “at least one mechanical interface” or if it is a separate feature. In claim 1, applicant states at least one mechanical interface and a plurality of fingers requires more than one. Applicant has defined in [0073] the mechanical interface as the finger, and not the finger as an addition to the mechanical interface. There is insufficient antecedent basis for this limitation in the claim. For examining purposes and in light of the specification, the examiner will interpret the at least one mechanical interface operably associated with the body of the cutting guard as comprising a plurality of projecting fingers.
Claim 7 recites the limitation “the shape” in line 1 and should be corrected to “a shape”. It is unclear what shape is being referred to as one was not introduced. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "plurality of fingers" in line 2.  It is unclear if the plurality of fingers is the “at least one mechanical interface” or if it is a separate feature. In claim 5, applicant states at least one mechanical interface and a plurality of fingers requires more than one. Applicant has defined in [0073] the mechanical interface as the finger, and not the finger as an addition to the mechanical interface. There is insufficient antecedent basis for this limitation in the claim. For examining purposes 
Claim 10 recites the limitation “a plurality of mechanical interfaces” in line 2. It is unclear if this plurality of mechanical interfaces is the same as the “at least one mechanical interface or if it is additional separate feature. In claim 5, applicant states at least one mechanical interface and a plurality of mechanical interfaces requires more than one. Thus, there is insufficient antecedent basis for this claim and appropriate correction is required. 
Claim 11 recites the limitation “a plurality of mechanical interfaces” in line 2. It is unclear if this plurality of mechanical interfaces is the same as the “at least one mechanical interface or if it is additional separate feature. In claim 5, applicant states at least one mechanical interface and a plurality of mechanical interfaces requires more than one. Thus, there is insufficient antecedent basis for this claim and appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hess et al. [2010/0312063].
See Figures 13A and 13B) A cutting guard (1312/1313) for use with a specimen container (1310) (…FIG. 13B, can be configured to retain the hollow tubular member 1313 within a tissue opening O and/or within a retractor (not shown), [0102]), comprising: a body have proximal and distal ends (See annotated figure below), the distal end configured for insertion within a specimen container when disposed within an incision (…FIG. 13B, can be configured to retain the hollow tubular member 1313 within a tissue opening O and/or within a retractor (not shown), [0102]), the proximal end defining an opening therein configured to facilitate introduction of one or more surgical instruments therethrough (…hollow tubular member 1313 into the tissue opening O or the retractor to provide a working channel through tissue through which instruments can be inserted, [0102]); at least one mechanical interface (1313t) operably associated with the body of the cutting guard configured to selectively engage a corresponding at least one mechanical interface operably associated with the specimen container upon insertion of the cutting guard within the incision (…the outer surface of a hollow tubular member 1313 can include ribs, threads or other engagement features…such as circumferentially spaced threads 1313t shown in FIG. 13B, can be configured to retain the hollow tubular member 1313 within a tissue opening O and/or within a retractor (not shown), [0102]).
[AltContent: textbox (See Figure to the left. The solid black arrow points to the body of the cutting guard. The dashed arrows point to the proximal and distal ends of the body.)]
    PNG
    media_image1.png
    319
    231
    media_image1.png
    Greyscale

1313t) (…the outer surface of a hollow tubular member 1313 can include ribs, threads or other engagement features, [0102]) that is configured to engage a corresponding mechanical interface of the specimen container as the cutting guard is inserted into the incision (…engagement features…the outer surface of a hollow tubular member 1313 can include ribs, threads or other engagement features…such as circumferentially spaced threads 1313t shown in FIG. 13B, can be configured to retain the hollow tubular member 1313 within a tissue opening O and/or within a retractor (not shown), [0102]).
With respect to Claim 3, Hess discloses: A cutting guard according to claim 1, wherein a shape of the cutting guard is frustoconical (Examiner interprets to mean of the shape of a frustum or base of a cone) (See Figure 13A) (…a hollow tubular member 1312 can be inserted at least partially into a working channel of the assembled retractor 1360 and can engage the retractor 1360 in any number of ways such as by being seated in the proximal ring 1364 and extending into the retractor tube's working channel, [0101]) (Examiner interprets the specimen container (retractor) to be frustoconical in shape and thus for cutting guard 1312 (tubular member) to engage features of the specimen container for retainment purposes, the cutting guard must also have a similar shape) to bias the at least one mechanical interface of the cutting guard into engagement with a corresponding mechanical interface of the specimen container when the cutting guard is inserted within the incision (…engagement features…the outer surface of a hollow tubular member 1313 can include ribs, threads or other engagement features…such as circumferentially spaced threads 1313t shown in FIG. 13B, can be configured to retain the hollow tubular member 1313 within a tissue opening O and/or within a retractor (not shown), [0102]).
1313t) (…the outer surface of a hollow tubular member 1313 can include ribs, threads or other engagement features, [0102]) configured to selectively engage a corresponding plurality of the mechanical interfaces associated with the specimen container (…engagement features…the outer surface of a hollow tubular member 1313 can include ribs, threads or other engagement features…such as circumferentially spaced threads 1313t shown in FIG. 13B, can be configured to retain the hollow tubular member 1313 within a tissue opening O and/or within a retractor (not shown), [0102]).

Allowable Subject Matter
Claims 5, 6, and 9, and 12 are allowed.

The following is an examiner’s statement of reasons for allowance: With respect to Claim 5, the closest prior art are Kleyman [2013/0225933] and Kessler et al. [2017/0224321]. Kleyman discloses: a specimen container (See Figure 5) (surgical apparatus 10), with a proximal rim (See annotated figure below) that operably supports a specimen bag  and a cavity therein (See annotated figure below), a plurality of ribs (146) depending from the rim including a series of mechanical interfaces (148) associated therewith and extending therealong. 
[AltContent: textbox (See figure to the left. The top solid arrow points to the proximal rim from which the plurality of ribs depend from. The bottom solid arrow points to the specimen bag. The dashed arrow points to the internal cavity.)]
    PNG
    media_image2.png
    404
    351
    media_image2.png
    Greyscale

Kleyman fails to teach or make obvious: A kit with a cutting guard including a body having a proximal and distal ends, the distal end configured for insertion within the specimen container when disposed within an incision, the proximal end defining an opening therein configured to facilitate introduction of one or more surgical instruments therethrough; and at least one mechanical interface operably associated with the body of the cutting guard configured to selectively engage one of the series of mechanical interfaces of one of the plurality of ribs of the specimen container upon insertion of the cutting guard within the incision.
Kessler discloses: (See Figure 1) a kit for extracting tissue comprising a specimen container (18) including a proximal rim (20) and a bag (18) supported by the rim and a cutting guard (28) with a proximal and distal ends (See Figure 2, 40, 42) and an opening  for use with surgical instruments (lumen 38) and at least one mechanical interface operably associated with the body of the cutting guard (guard 28 is shown in FIGS. 2-6 and another variation is shown in FIGS. 7-10…The top flange 40 may include features such as apertures for passing the tether 22 and securing the guard 28 to the bag 18, [0278]). 
Kessler fails to teach or make obvious: a specimen container including a plurality of ribs depending from the proximal rim including a series of mechanical interfaces associated therewith and extending therealong. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Document D disclose a cutting guard with mechanical interfaces operably associated with mechanical interfaces of a surgical access device. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE A CODRINGTON whose telephone number is (571)272-8441. The examiner can normally be reached Monday - Thursday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A.C./Junior Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE M SHI/Primary Examiner, Art Unit 3771